Exhibit 10.4

EXECUTION VERSION

VOTING AGREEMENT

This VOTING AGREEMENT is dated as of April 12, 2011 (this “Agreement”), and is
among (a) Graham Packaging Company Inc., a Delaware corporation (“Company”),
(b) D. Greg Horrigan, (c) Pay It Forward Foundation, (d) Horrigan 2009 Eleven
Year Grantor Retained Annuity Trust, (e) Horrigan 2009 Ten Year Grantor Retained
Annuity Trust, (f) Horrigan 2009 Nine Year Grantor Retained Annuity Trust, and
(g) Horrigan Family Limited Partnership (each of the parties in clauses (b),
(c), (d), (e), (f) and (g), a “Stockholder” and collectively, the
“Stockholders”).

RECITALS:

WHEREAS, concurrently with the execution of this Agreement, Silgan Holdings Inc.
(“Parent”) and the Company are entering into an Agreement and Plan of Merger,
dated as of the date hereof (as amended, supplemented, restated or otherwise
modified from time to time, the “Merger Agreement”), pursuant to which, among
other things, the Company will merge with and into Parent (the “Merger”) and
each outstanding share of the common stock, par value $0.01 per share, of the
Company (but excluding shares to be canceled or converted in accordance with the
Merger Agreement and any Dissenting Shares) will be converted into the right to
receive the Merger Consideration specified therein;

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of shares of common stock, par value $0.01 per share (the
“Common Stock”), of Parent set forth opposite such Stockholder’s name on
Schedule I hereto (the “Existing Shares” and, collectively, with any shares of
Common Stock subsequently acquired, whether pursuant to purchase or otherwise
and including any shares of Common Stock that such Stockholder has the right to
vote or share in the voting of, the “Covered Shares”); and

WHEREAS, as a condition and inducement to the Company entering into the Merger
Agreement, the Company has required that the Stockholders agree, and each
Stockholder has agreed, to enter into this Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

1.1. Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Merger Agreement.

1.2. Other Definitions. For purposes of this Agreement:

(a) “beneficial ownership” by a Person of any securities means ownership,
directly or indirectly, through any contract, arrangement, understanding,
relationship or



--------------------------------------------------------------------------------

otherwise, where such Person has or shares with another Person (i) voting power
which includes the power to vote, or to direct the voting of, such security;
and/or (ii) investment power which includes the power to dispose, or to direct
the disposition, of such security; and shall otherwise be interpreted in
accordance with the term “beneficial ownership” as defined in Rule 13d-3 adopted
by the SEC under the Exchange Act; provided that for purposes of determining
beneficial ownership, a Person shall be deemed to be the Beneficial Owner of any
securities which may be acquired by such Person pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing). The terms “beneficially own” and “beneficially owned” shall have a
correlative meaning.

(b) “Permitted Transfer” means a Transfer of Covered Shares by a Stockholder to
any Affiliate if the transferee of such Covered Shares evidences in a writing
reasonably satisfactory to the Company such transferee’s agreement to be bound
by and subject to the terms and provisions hereof to the same effect as such
transferring Stockholder. Notwithstanding anything in the foregoing to the
contrary, each of the Stockholders may from time to time Transfer among and
between themselves any of the Covered Shares and each such Transfer shall be
deemed a Permitted Transfer (it being understood that any Covered Shares so
Transferred shall continue to constitute Covered Shares under this Agreement).

(c) “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity or a Governmental Entity.

(d) “Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
hypothecate, encumber or dispose of, or to enter into any contract, option or
other arrangement or understanding with respect to the voting of or sale,
transfer, assignment, pledge, hypothecation, encumbrance or disposition (it
being understood that no Transfer shall be deemed to be made by a Stockholder as
a result of transfers of limited partnership interests in such Stockholder).

(e) “Voting Period” means the period from and including the date of this
Agreement through and including the date on which the Parent Stockholder
Approval is obtained.

ARTICLE II

VOTING

2.1. Agreement to Vote. Each Stockholder hereby agrees that, during the term of
this Agreement, at the Parent Stockholders’ Meeting and at any other meeting of
the stockholders of Parent, however called, including any adjournment or
postponement thereof, the Stockholder shall, in each case to the fullest extent
that the Covered Shares are entitled to vote thereon, or in any other
circumstance in which the vote, consent or other approval of the stockholders of
Parent is sought, (a) appear at each such meeting or otherwise cause the Covered

 

2



--------------------------------------------------------------------------------

Shares beneficially owned by the Stockholder as of the applicable record date to
be counted as present thereat for purposes of calculating a quorum; and (b) vote
(or cause to be voted), in person or by proxy, all of such Stockholder’s Covered
Shares over which such Stockholder has voting power as of the applicable record
date:

(i) in favor of the adoption of the Merger Agreement, the amendment to the
Parent Certificate and the Parent Share Issuance and any other actions related
thereto submitted to a stockholder vote pursuant to the Merger Agreement or in
furtherance of the Merger;

(ii) against any action or agreement that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of
Parent contained in the Merger Agreement, or of any Stockholder contained in
this Agreement; and

(iii) against any other action, agreement or transaction involving Parent that
would reasonably be expected to impede, interfere with, delay, postpone,
discourage, frustrate the purpose of or adversely affect the Merger or the other
transactions contemplated by the Merger Agreement or this Agreement or the
performance by Parent of its obligations under the Merger Agreement or by any
Stockholder of its obligations under this Agreement.

2.2. No Inconsistent Agreements. Each Stockholder hereby, jointly and severally,
represents, covenants and agrees that, except for this Agreement, no Stockholder
(a) has entered into, or shall enter into at any time while this Agreement
remains in effect, any voting agreement, voting trust or similar arrangement
with respect to any Covered Shares, or (b) has granted or shall grant at any
time while this Agreement remains in effect, a proxy, consent or power of
attorney with respect to any Covered Shares (other than as contemplated by
Section 2.1).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Stockholders. Each Stockholder,
jointly and severally as to itself and each other Stockholder, hereby represents
and warrants to the Company as follows:

(a) Authorization; Validity of Agreement; Necessary Action. The Stockholder has
the requisite power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by the Stockholder of this
Agreement and the performance by it of its obligations hereunder and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by the Stockholder and no other actions or proceedings on the
part of the Stockholder or any other Person are necessary to authorize the
execution and delivery by it of this Agreement, the performance by it of its
obligations hereunder or the consummation by it of the transactions contemplated
by this Agreement. This Agreement has been duly

 

3



--------------------------------------------------------------------------------

executed and delivered by the Stockholder and, assuming this Agreement
constitutes a valid and binding obligation of the Company, constitutes a legal,
valid and binding obligation of the Stockholder, enforceable against it in
accordance with its terms, subject to the Bankruptcy and Equity Exception.

(b) Ownership. The Stockholder’s Existing Shares are, and all of the Covered
Shares of the Stockholder will be through the last day of the Voting Period
except to the extent any such Covered Shares are Transferred after the date
hereof pursuant to a Permitted Transfer, owned beneficially and of record by the
Stockholder. The Stockholder has good and marketable title to the Stockholder’s
Existing Shares, free and clear of any Liens other than those imposed by
applicable securities laws. As of the date hereof, the Stockholder’s Existing
Shares constitute all of the shares of Common Stock beneficially owned or owned
of record by the Stockholder. The Stockholder has, and will have through the
last day of the Voting Period, the sole voting power (including the right to
control such vote as contemplated herein), sole power of disposition, sole power
to issue instructions with respect to the matters set forth in Article II
hereof, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Stockholder’s Covered Shares.

(c) No Violation. The execution and delivery of this Agreement by the
Stockholder does not, and the performance by the Stockholder of its obligations
under this Agreement will not, (i) conflict with or violate any law, ordinance
or regulation of any Governmental Entity applicable to the Stockholder or by
which any of its assets or properties is bound, or (ii) conflict with, result in
any breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Lien on the properties or assets of the Stockholder pursuant to,
any Contract to which the Stockholder is a party or by which the Stockholder or
any of its assets or properties is bound, except for any of the foregoing as
could not reasonably be expected, either individually or in the aggregate, to
impair the ability of the Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

(d) No Consent. The execution and delivery of this Agreement by the Stockholder
does not, and the performance by it of its obligations under this Agreement and
the consummation by it of the transactions contemplated by this Agreement will
not, require the Stockholder to obtain any consent, approval, authorization or
permit of any Governmental Entity.

3.2. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Stockholders as follows:

(a) Authorization; Validity of Agreement; Necessary Action. The Company has the
requisite capacity and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Company and, assuming this Agreement constitutes a valid and binding obligation
of the other parties hereto, constitutes a legal, valid and binding obligation
of the Company, enforceable against it in accordance with its terms, subject to
the Bankruptcy and Equity Exception.

 

4



--------------------------------------------------------------------------------

(b) No Violation. The execution and delivery of this Agreement by the Company
does not, and the performance by the Company of its obligations under this
Agreement will not, (i) conflict with or violate any law, ordinance or
regulation of any Governmental Entity applicable to the Company or by which any
of its assets or properties is bound, or (ii) conflict with, result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Lien on the properties or assets of the Company pursuant to, any
Contract to which the Company is a party or by which the Company or any of its
assets or properties is bound, except for any of the foregoing as could not
reasonably be expected, either individually or in the aggregate, to impair the
ability of the Company to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.

(c) No Consent. The execution and delivery of this Agreement by the Company does
not, and the performance by it of its obligations under this Agreement and the
consummation by it of the transactions contemplated by this Agreement will not,
require the Company to obtain any consent, approval, authorization or permit of
any Governmental Entity.

ARTICLE IV

OTHER COVENANTS

4.1. Prohibition on Transfers, Other Actions. Each Stockholder hereby agrees not
to: (i) during the Voting Period, offer to Transfer, Transfer or consent to
Transfer any of the Covered Shares or any voting interest therein, unless such
Transfer is a Permitted Transfer; (ii) enter into any agreement, arrangement or
understanding with any Person, or take any other action, that violates or
conflicts with the Stockholder’s covenants and obligations under this Agreement;
or (iii) take any action that would restrict the Stockholder’s legal power,
authority and right to comply with and perform its covenants and obligations
under this Agreement or make any of its representations or warranties contained
in this Agreement untrue or incorrect.

4.2. Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the Common Stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like, the terms “Existing Shares” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

ARTICLE V

MISCELLANEOUS

5.1. Termination. This Agreement shall remain in effect until the earliest to
occur of: (a) the Effective Time; (b) the termination of the Merger Agreement in
accordance with its terms; (c) the date on which the Board of Directors of the
Company (upon the recommendation of the Special Committee) or the Special
Committee makes a Company Adverse Recommendation Change; (d) the making of any
change, by amendment, waiver, or other

 

5



--------------------------------------------------------------------------------

modification, by any party, to any provision of the Merger Agreement that
adversely affects the Stockholders in any material respect, in each case in this
clause (d) without the prior written consent of the Stockholders; and (e) the
Outside Date; provided that the provisions of this Article V shall survive any
termination of this Agreement.

5.2. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Shares. All rights, ownership and
economic benefits of and relating to the Covered Shares shall remain vested in
and belong to the Stockholders and the Company shall have no authority to direct
the Stockholders in the voting or disposition of any of the Covered Shares,
except as otherwise provided herein.

5.3. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (upon telephonic
confirmation of receipt), on the first Business Day following the date of
dispatch if delivered by a recognized next day courier service or on the third
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, post prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

 

  (a) if to the Company to:

Graham Packaging Company Inc.

2401 Pleasant Valley Road

York, Pennsylvania 17402

Fax: (717) 849-8541

Attention: Chief Legal Officer

 

     with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017-3954

Fax: (212) 455-2502

Attention: Wilson S. Neely

 

  (b) if to the Stockholders, to:

D. Greg Horrigan

c/o Silgan Holdings Inc.

4 Landmark Square

Suite 400

Stamford, CT 06901

Fax: (203) 975-4598

 

6



--------------------------------------------------------------------------------

     with copies to:

Silgan Holdings Inc.

4 Landmark Square

Suite 400

Stamford, CT 06901

Fax: (203) 975-4598

Attention: Frank W. Hogan, III

Senior Vice President, General Counsel & Secretary

Bryan Cave LLP

1290 Avenue of the Americas

New York, NY 10104

Fax: (212) 541-1431

Attention: Robert J. Rawn

5.4. Interpretation. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. This Agreement is the product of negotiation by the parties
having the assistance of counsel and other advisers. It is the intention of the
parties that this Agreement not be construed more strictly with regard to one
party than with regard to the others.

5.5. Counterparts. This Agreement may be executed by facsimile or other image
scan transmission and in counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each of the parties and delivered to the other parties, it being understood
that all parties need not sign the same counterpart.

5.6. Entire Agreement. This Agreement and, to the extent referenced herein, the
Merger Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto or thereto, embody
the complete agreement and understanding among the parties hereto with respect
to the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written and oral, that
may have related to the subject matter hereof in any way.

5.7. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. In addition,
each of the parties hereto (i)

 

7



--------------------------------------------------------------------------------

consents to submit itself, and hereby submits itself, to the personal
jurisdiction of the Court of Chancery of the State of Delaware and the courts of
the United States of America located in the State of New York in the event any
dispute arises out of this Agreement or the transactions contemplated by this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
agrees not to plead or claim any objection to the laying of venue in any such
court or that any judicial proceeding in any such court has been brought in an
inconvenient forum, and (iii) agrees that it will not bring any action relating
to this Agreement or the transactions contemplated by this Agreement in any
court other than the Court of Chancery of the State of Delaware or a court of
the United States of America located in the State of New York.

(b) Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or other proceeding arising out of this Agreement or the transactions
contemplated hereby. Each party hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such party would not, in the event of any action, suit or proceeding, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement, by, among other
things, the mutual waiver and certifications in this Section 5.7.

5.8. Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by the Company and the Stockholders. Each party may
waive any right of such party hereunder by an instrument in writing signed by
such party and delivered to the Company and the Stockholders.

5.9. Remedies.

(a) In the event that any covenant or agreement in this Agreement is not
performed in accordance with its terms, each party hereto agrees that the
non-breaching party will have the right to an injunction, temporary restraining
order, specific performance or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof. Each party hereto agrees not to oppose the granting of such
relief in the event a court determines that such a breach has occurred, and to
waive any requirement for the securing or posting of any bond in connection with
such remedy. Notwithstanding anything in this Agreement to the contrary, such
remedies as provided herein shall be the exclusive remedies of the parties
hereto, and each party hereto waives all other remedies, including monetary
remedies, with respect to any breaches of the terms hereof.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

5.10. Severability. Any term or provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the

 

8



--------------------------------------------------------------------------------

validity or enforceability of any of the terms or provisions of this Agreement
in any other jurisdiction, and if any provision of this Agreement is determined
to be so broad as to be unenforceable, the provision shall be interpreted to be
only so broad as is enforceable, in all cases so long as neither the economic
nor legal substance of the transactions contemplated hereby is affected in any
manner adverse to any party or its stockholders. Upon any such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties
as closely as possible and to the end that the transactions contemplated hereby
shall be fulfilled to the maximum extent possible.

5.11. Successors and Assigns; Third Party Beneficiaries. Except in connection
with a Permitted Transfer as provided herein, neither this Agreement nor any of
the rights or obligations of any party under this Agreement shall be assigned,
in whole or in part, by any party without the prior written consent of the other
parties hereto. Subject to the foregoing, this Agreement shall bind and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Nothing in this
Agreement, express or implied, is intended to confer on any Person other than
the parties hereto or their respective successors and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

5.12. Capacity as a Stockholder. Each Stockholder makes its agreements and
understandings herein solely in its capacity as the record holder and beneficial
owner of the Covered Shares. Notwithstanding anything to the contrary herein,
nothing herein shall limit or affect any actions taken by the Stockholders or
their Representatives and Affiliates or any other Person solely in their
capacity as directors or officers of Parent, and none of such actions taken
shall be deemed to constitute a breach of this Agreement by the Stockholder.

5.13. Joint and Several Liability. The Stockholders hereby agree that all
representations, warranties, covenants, agreements, liabilities and obligations
under this Agreement are joint and several to the Stockholders, and each
Stockholder will be liable to the fullest extent provided for in this Agreement
for any breach, default, liability or other obligation of each of the other
Stockholders.

5.15. Fees and Expenses. Each party hereto shall pay its own fees and expenses
(including those of its counsel and other advisors) incurred in connection with
this Agreement.

[Remainder of this page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

GRAHAM PACKAGING COMPANY INC.       By:  

/s/ Mark S. Burgess

  Name: Mark S. Burgess   Title:   Chief Executive Officer and Director

/s/ D. Greg Horrigan

D. Greg Horrigan PAY IT FORWARD FOUNDATION       By:  

/s/ D. Greg Horrigan

  Name: D. Greg Horrigan   Title:   Trustee       By:  

/s/ Judith Horrigan

  Name: Judith Horrigan   Title:   Trustee HORRIGAN 2009 ELEVEN YEAR GRANTOR
RETAINED ANNUITY TRUST       By:  

/s/ D. Greg Horrigan

  Name: D. Greg Horrigan   Title:   Trustee       By:  

/s/ Judith Horrigan

  Name: Judith Horrigan   Title:   Trustee

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

HORRIGAN 2009 TEN YEAR GRANTOR RETAINED ANNUITY TRUST       By:  

/s/ D. Greg Horrigan

  Name: D. Greg Horrigan   Title:   Trustee       By:  

/s/ Judith Horrigan

  Name: Judith Horrigan   Title:   Trustee HORRIGAN 2009 NINE YEAR GRANTOR
RETAINED ANNUITY TRUST       By:  

/s/ D. Greg Horrigan

  Name: D. Greg Horrigan   Title:   Trustee       By:  

/s/ Judith Horrigan

  Name: Judith Horrigan   Title:   Trustee HORRIGAN FAMILY LIMITED PARTNERSHIP
      By:  

/s/ D. Greg Horrigan

  Name: D. Greg Horrigan   Title:   General Partner       By:  

/s/ Judith Horrigan

  Name: Judith Horrigan   Title:   General Partner

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Schedule I

STOCKHOLDER INFORMATION

 

Name

  

Existing Shares

D. Greg Horrigan    4,977,712 shares of Common Stock Pay It Forward Foundation
   285,714 shares of Common Stock Horrigan 2009 Eleven Year Grantor Retained
Annuity Trust    982,110 shares of Common Stock Horrigan 2009 Ten Year Grantor
Retained Annuity Trust    975,354 shares of Common Stock Horrigan 2009 Nine Year
Grantor Retained Annuity Trust    966,772 shares of Common Stock Horrigan Family
Limited Partnership    616,792 shares of Common Stock

Total:

   8,804,454 shares of Common Stock